Title: To Benjamin Franklin from Sir John Pringle, [March 1767]
From: Pringle, Sir John
To: Franklin, Benjamin



Dear Sir,
Berkeley Square Friday 11 o’cl [March 1767]

I take the liberty to beg that You would come as soon as You can to the Duke of Ancaster’s in Berkeley Square, as His Grace and the Duchess are in the greatest distress about their daughter, who has been long in a most Miserable condition with spasms and convulsions. After all that we have done the distemper remains obstinate, and therefore the Parents have thought of electrifying Her. I have recommended the Operation to be performed by Spence and the rather as the present spasm has shut the Young Lady’s jaw and deprived Her both of speech and swallowing. I ventured to name You as the person the most proper for directing the operation, trusting to your friendship to me and humanity towards the distressed. Their Graces both join in begging this favour, and I gave them hopes that you would not refuse it. I am Dear Sir, Your most Affectionate humble Servant
John Pringle
As the Young Lady is at Chelsea, the Duke’s Coach is sent to bring You first to the Duke’s house in Berkeley Square and afterwards to Chelsea.
 Addressed: Dr Franklin / Craven Street / at Mrs Stevensons / left hand 2 / 3 ds down
